TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00327-CR



                                 Charles T. Roberts, Appellant


                                                 v.


                                  The State of Texas, Appellee




         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         NO. 04-2350-2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After his motion to suppress evidence was overruled, appellant Charles T. Roberts

pleaded guilty to possessing less than two ounces of marihuana. See Tex. Health & Safety Code

Ann. § 481.121 (West 2003). As called for in a plea bargain agreement, the court deferred

adjudication and placed appellant on community supervision.

               In his sole point of error, appellant contends that the warrant to search his residence

was issued without probable cause. He relies on the opinions of this Court in Davila v. State, 169
S.W.3d 735 (Tex. App.—Austin 2005, no pet.) and Serrano v. State, 123 S.W.3d 53 (Tex.

App.—Austin 2003, pet. ref’d). The State confesses error. The point of error is sustained.
               The deferred adjudication order is reversed and the cause is remanded to the county

court at law. On the State’s motion, the Court’s mandate shall issue immediately. See Tex. R. App.

P. 18.1(c).




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Reversed and Remanded

Filed: December 15, 2005

Do Not Publish




                                                2